Citation Nr: 0415218	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-10 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than January 23, 
2001, for the award of a 100 percent rating for service-
connected psychoneurosis anxiety.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  The appellant is the veteran's legal 
guardian as the veteran has been deemed incompetent for VA 
purposes.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, assigned a 
100 percent rating for the veteran's service-connected 
psychoneurosis anxiety effective January 23, 2001, the date 
of receipt of claim.  The appellant appeals the assignment of 
the effective date.

The Board notes that the bulk of the testimony received on 
behalf of the veteran at the March 2003 hearing before the 
Board sitting in St. Louis, Missouri, reflected a belief by 
the appellant that the veteran's prior claims had not been 
properly adjudicated.  The last adjudicative action prior to 
the grant of the 100 percent rating was a Board decision 
dated in October 1958.  As such, the Board points out that it 
appears that the appellant is raising a claim of whether 
clear and unmistakable error was committed in the October 
1958 Board decision and/or a prior RO rating decision.  
Because such an issue has not been pled with specificity, the 
Board refers the appellant's potential claim to the RO for 
consideration and notes to the appellant that should she 
desire to seek relief for prior VA actions, such a claim must 
be set out with specificity.  See Fugo v. Brown, 6 Vet. App. 
40 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran submitted a request for an increased rating 
on January 23, 2001.

3.  The earliest evidence of criteria for a 100 percent 
rating for a psychiatric disability being met is evidence of 
hospitalization beginning on January 8, 2001. 

4.  An informal claim for increase was not received prior to 
January 23, 2001, as the first evidence of VA treatment was 
received in July 2001 and dated April 3, 2001.


CONCLUSION OF LAW

Criteria for an effective date of January 8, 2001, for the 
grant of a 100 percent rating for service-connected 
psychoneurosis anxiety have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claim here on appeal has proceeded in accordance with the 
law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2001.  The Board finds that the 
information provided specifically satisfied the requirements 
of 38 U.S.C.A. Section 5103 in that the appellant was clearly 
notified of the evidence necessary to substantiate the 
request for an increased rating and the responsibilities of 
VA and the appellant in obtaining evidence.  The July 2001 
letter stated that (1) the evidence needed to substantiate 
the claim was, among other things, evidence that the 
veteran's disability had increased in severity, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the appellant, and (3) the appellant is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his/her behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The Board 
notes that although the Court in Pelegrini indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

It is noted at this juncture that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if proper notice was given for the 
original issue decided by VA.  Specifically, as in this case, 
if VA properly advised the appellant of her rights and 
responsibilities under the VCAA with respect to the issue of 
entitlement to an increased rating, it is not required to 
again give notice with respect to the issue of entitlement to 
an earlier effective date for the grant of an increased 
rating raised in the notice of disagreement.  See VA General 
Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him a physical examination.  It appears that 
all known and available medical records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the appellant does not appear to 
contend otherwise.  Furthermore, the appellant and her 
husband gave credible testimony before the Board at a 
personal hearing held in St. Louis in March 2003 and have 
actively participated in the development of this claim.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and appellant 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.  

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  In claims for increase, the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred will be assigned as the 
effective date if the claim is received within one year from 
such date, otherwise the effective date assigned will be the 
date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of claim if the report relates to the 
disability which forms the basis of entitlement.  See 
38 C.F.R. § 3.157.

The evidence of record reveals that the veteran is a 
decorated World War II veteran who was granted entitlement 
to service connection for psychoneurosis anxiety in March 
1946.  His rating changed several times over the course of 
his life and in October 1958, the Board denied his request 
for a compensable rating for his psychiatric disability.  
Subsequent to the Board's October 1958 decision, there was 
no activity in the record until the veteran's January 23, 
2001 request for an increase in his disability rating.

In July 2001, private medical evidence was obtained 
reflecting treatment for a possible prostate problem in 
November 2000 and admission to the Missouri Veterans' Home 
on April 3, 2001 with diagnoses of dementia and depression.  
The veteran underwent VA examination in August 2001 and was 
determined to have a major depressive disorder with a Global 
Assessment of Functioning score of 40.  It was also 
determined at that time that the veteran was incompetent to 
mange his affairs.

In March 2003, the appellant and her husband gave credible 
testimony that the veteran had experienced psychiatric 
difficulties for many years, that he had held a Federal 
government job for many years, and that he had deteriorated 
following his wife's death in 2000.  They submitted private 
medical records showing treatment in 1992 for major 
depression and a personality trait disorder, treatment in 
October 2000 for physical complaints following a fall, and 
hospitalization on January 8, 2001 for major and recurrent 
depression, organic brain syndrome, and possible Alzheimer's 
disease with affective problems of depression and psychosis.  
The hospitalization that began in January 2001 appears to 
have immediately preceded the veteran's acceptance into the 
Missouri Veterans' Home in April 2001.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.


Given the evidence of record, the Board finds that, when 
resolving all reasonable doubt in favor of the veteran, the 
private hospitalization records beginning January 8, 2001, 
show that criteria for a 100 percent rating for the 
veteran's service-connected psychiatric disorder were met 
notwithstanding the multiple psychiatric disorders 
contributing to his disability at that time.  Accordingly, 
the Board finds that because January 8, 2001, is a date on 
which it is factually ascertainable that entitlement arose 
and it is within one year of the receipt of the claim on 
January 23, 2001, it may be assigned as the effective date 
for the grant of the increased rating.  The other medical 
records that are dated within one year of January 23, 2001, 
do not reflect psychiatric treatment, much less criteria for 
a 100 percent rating for a psychiatric disability.  As noted 
above, the records dated in 2000 show treatment for physical 
problems.  

The record of treatment dated in 1992 does not reflect 
criteria for the assignment of a 100 percent rating.  Even 
if it did show that entitlement arose at that time, the 1992 
date could not be assigned because it is not within one year 
of the receipt of the claim in 2001.  Additionally, the 
Board points out that the first record of VA treatment is 
dated April 3, 2001, subsequent to the date of receipt of 
claim.  Thus, an informal claim based upon evidence of VA 
treatment would not benefit the veteran in any way and will 
not be considered further.

Consequently, given the evidence of record, the Board finds 
that the earliest possible date available for assignment as 
the effective date for the grant of the 100 percent rating 
for psychoneurosis anxiety is January 8, 2001.  Although the 
Board certainly appreciates the assertions made by the 
appellant with respect to her father's disability and the 
timing of its onset, the undersigned is bound by the law to 
interpret the evidence as presented.  Accordingly, because 
the first evidence of psychiatric disability meeting the 
criteria for a 100 percent rating is dated on January 8, 
2001, an effective date of January 8, 2001 is granted for 
the assignment of a 100 percent rating.


ORDER

An effective date of January 8, 2001, is granted for the 
assignment of a 100 percent rating for psychoneurosis 
anxiety, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



